t c memo united_states tax_court amazon com inc subsidiares petitioner v commissioner of internal revenue respondent docket no filed date john b magee bryon a christensen tracey x zheng andrew wein- stein sanford w stark hartman e blanchard jr robert s kirschenbaum beth lee urich williams john g ryan saul mezei julia mara kazaks michael d kummer christopher p murphy royce l tidwell rajiv madan and john a polito for petitioner jill a frisch melissa d lang lloyd t silberzweig anne o’brien hintermeister and mary e wynne for respondent memorandum opinion lauber judge this case is calendared for trial in seattle washington in date respondent determined under sec_482 substantial defi- ciencies in petitioner’s income_tax for and many of these adjustments arise in connection with a cost_sharing_arrangement executed by petitioner and certain affiliates pursuant to sec_1_482-7 income_tax regs currently before the court is petitioner’s motion for partial summary judg- ment filed under rule petitioner contends that it is entitled to judgment as a matter of law on two related questions whether respondent abused his discre- tion by allocating of the costs in certain cost centers to intangible develop- ment costs idcs under sec_1_482-7 income_tax regs and whether petitioner is entitled as a matter of law to apply an allocation method to determine idcs under the governing regulations unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure sec_1_482-7 income_tax regs was redesignated sec_1_482-7a income_tax regs with the promulgation of new regulations effective date see t d 2009_7_irb_460 on the first question we find that there are genuine disputes of material fact that preclude partial summary_judgment on the second question we conclude that petitioner must show that the cost centers in question constitute mixed costs --that is costs benefiting other business activities as well as intangible development activities--before it can justifiably employ an allocation method to determine idcs under sec_1_482-7 income_tax regs because there is a genuine dispute of material fact as to whether and the extent to which the cost centers at issue constitute mixed costs we will deny petitioner’s motion for partial summary_judgment on both questions background we assume the following facts based on the pleadings petitioner’s motion for partial summary_judgment and the attached exhibits they are stated solely for the purpose of deciding this motion for partial summary_judgment and not as findings_of_fact in this case see fed r civ p a rule b 115_tc_15 aff’d 269_f3d_854 7th cir petitioner’s principal_place_of_business was in seattle washington when it filed its petition petitioner and its u s affiliates executed with amazon europe holdings technologies scs a luxembourg affiliate a cost_sharing_arrangement csa that was intended to comply with sec_1_482-7 income_tax regs in entering into the csa the parties agreed to share idcs the regulations define idcs and provide that costs which contribute both to intangible development activity and to other business activities must be allocated on a reasonable basis see sec_1_482-7 income_tax regs petitioner’s cost accounting system during did not specifically segregate idcs from other operating costs petitioner therefore developed a for- mula and applied it to allocate to idcs a portion of the costs accumulated in vari- ous cost centers under its method_of_accounting cost centers are accounting classifications that enable petitioner to manage and measure operating_expenses petitioner tracked expenses in six broad categories cost of sales fulfillment marketing technology and content t c general and administrative g a and other according to petitioner’s sec form 10-k annual report pursuant to section or d of the securities and ex- change act of the t c category expenses consist principally of payroll and related expenses for employees involved in research_and_development in- cluding application development editorial content merchandising selection systems and telecommunications support and costs associated with the systems and telecommunications infrastructure each of the six broad expense categories including the t c category is a rollup of numerous individual cost centers for some calendar quarters more than individual cost centers each recording a specific type of expense rolled up into intermediate cost centers and ultimately into the t c category for example cost center systems and network engineering rolls up into c210 product development and c250 technology external all costs accumulated in product development and technology external roll_up into the technology content category petitioner took the position that none of the costs accumulated in cost of sales and other are allocable to idcs and respondent accepts that position with few exceptions petitioner’s operating costs roll_up into the fulfillment market- ing t c and g a categories petitioner treated portions of the costs accumu- lated in the first three just-mentioned categories as idcs using an allocation for- mula it developed petitioner treated a portion of the costs accumulated in the g a category as idcs on the basis of the idc outcomes for the other categories respondent has not challenged petitioner’s use of its allocation method or the amounts of idcs that it determined for the fulfillment and marketing cate- gories respondent does however dispute petitioner’s allocation to idcs of costs accumulated in the t c category in the notice_of_deficiency respondent determined that of t c category costs constitute idcs as a corollary of that determination respondent adjusted the percentage of g a costs that peti- tioner had allocated to idcs on date respondent filed a motion to compel production of docu- ments relating to petitioner’s cost allocations under sec_1_482-7 income_tax regs petitioner objected to this request as unduly burdensome and on date we denied respondent’s motion in its then-current form our order stated however that respondent is entitled to discovery as to the facts underlying peti- tioner’s cost allocations as to whether costs within the t c category are ‘mixed’ as petitioner contends and as to the appropriateness of the formula petitioner has used to allocate t c category costs to idc discussion i summary_judgment standard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for summary_judgment or partial summary_judgment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 ii analysis a csa is an agreement whereby the parties agree to share the costs of de- velopment of one or more intangibles in proportion to their shares of reasonably_anticipated_benefits from their individual exploitation of the interests in the intan- gibles assigned to them under the arrangement sec_1_482-7 income_tax regs a participant must calculate its share of idcs on the basis of factors that can reasonably be expected to reflect that participant’s share of anticipated bene- fits sec_1_482-7 f income_tax regs a participant’s costs of devel- oping intangibles mean all of the costs incurred related to the intan- gible development area sec_1_482-7 income_tax regs if a particular cost contributes to the intangible development area and other areas or other business activities the cost must be allocated between the intangible development area and the other areas or business activities on a reasonable basis ibid petitioner contends that respondent’s determination to allocate to idcs of the costs in the t c cost centers is inconsistent with these regulations according to petitioner the regulations require that the commissioner specifical- ly identify costs ‘related to the intangible development area’ or reasonably allo- cat e mixed costs by simply taking all of the t c cost centers and including percent of those costs respondent has allegedly violated the regu- latory command that c osts that do not contribute to the intangible development area are not taken into account see sec_1_482-7 income_tax regs re- spondent replies that petitioner has not provided sufficient information to sub- stantiate that the costs in question are mixed ie that any of the t c category costs contribute to business activities or areas other than the intangible develop- ment area that being so respondent contends petitioner has not laid the neces- sary predicate for application of an allocation formula we agree with respondent petitioner has yet to demonstrate that the t c category contains nontrivial costs that are properly characterized as something other than idcs respondent has sought discovery on this issue and was seeking additional discovery at the time this motion was filed at the moment therefore it is a disputed question of material fact whether the t c category contains mixed costs until petitioner establishes that the t c category contains a nontrivial amount of mixed costs we cannot rule as to whether respondent abused his dis- cretion in determining that of t c category costs constitute idcs petitioner contends that it is not required by the regulations to show that its t c costs are mixed before applying an allocation formula in petitioner’s view it need only prove that the allocation formula it developed and applied is reasonable if that formula is reasonable petitioner contends the formula necessarily allocates costs correctly as between the intangible development activity and other business activities petitioner’s argument puts the cart before the horse the regulations permit costs to be allocated only i f a particular cost contributes to the intangible devel- opment area and other areas or other business activities sec_1_482-7 in- come tax regs the status of costs as mixed in other words is a precondition to the application of an allocation formula petitioner must show that this condi- tion has been satisfied before it can proceed to the next step which is to show that its allocation formula reasonably allocates mixed costs at this stage of the litiga- tion we cannot rule as to whether respondent abused his discretion in declining to permit the use of an allocation formula with respect to t c category costs petitioner evidently sought partial summary_judgment on this issue in part because it believes that establishing the mixed nature of t c category costs could be tedious and time-consuming we do not see why this should be so it is not necessary that the parties painstakingly examine each cost in the 200-plus baseline cost centers in order to determine whether a nontrivial portion of t c category costs are mixed sampling techniques or a review of critical cost centers may help answer this question the facts established by this exercise moreover may shed light on the reasonableness of petitioner’s allocation formula as applied to t c category costs one way or another petitioner must establish that it has t c category costs requiring allocation before the court will permit petitioner to allocate such costs for these reasons we will deny petitioner’s motion for partial summary_judgment an appropriate order will be issued
